                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          CIVIL ACTION NO. 3:20-cv-136-FDW

  SHAKARA M. THOMPSON and                 )
  JONATHAN HARRISON,                      )
                                          )
                         Plaintiffs,      )
                                          )                                  ORDER
  v.                                      )
                                          )
  WELLS FARGO BANK, N.A.,                 )
                                          )
                        Defendant.        )
__________________________________________)
        THIS MATTER is before the Court, sua sponte, as to the trial setting in this matter, which

is currently scheduled to begin with docket call on May 3, 2021. Because of limited courtroom

availability and the anticipated trial time needed in this matter, as well as the current trial settings

for other older cases appearing on the docket, the Court continues trial in this matter to the mixed

term beginning July 12, 2021.

        IT IS SO ORDERED.


                                   Signed: May 3, 2021
